—Judgment, Supreme Court, New York County (Jay Gold, J.), rendered May 24,1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4½ to 9 years, unanimously affirmed.
*214Testimony that, prior to the charged sale, defendant separately directed five individuals to his codefendant, who then exchanged with each of those individuals orange glassines for currency, and later gave the money to defendant, was admissible with respect to the issues of intent and acting in concert. We note defendant raised the defense of innocent presence at the scene (People v Maldonado, 220 AD2d 212, 213). The trial court also gave an appropriate limiting instruction as to such evidence. Concur—Ellerin, J. P., Wallach, Ross, Nardelli and Tom, JJ.